HARDY, Judge.
This is a suit by Mrs. Linda Smith Hus-key, wife of Delmar F.. Fluskey, against Roy L. Beaver and Maryland Casualty Company for damages sustained in an automobile accident. This suit was consolidated for trial and appeal with suit No. 7615A on the docket of this Court entitled Huskey v. Maryland Casualty Company, La.App., 53 So.2d 174.
The facts are set forth in the opinion of this Court in the above numbered and entitled case. The only additional point for consideration is the quantum of damages to which this plaintiff is entitled.
The items of separate personal property belonging to this plaintiff and alleged to have been lost as the result of the accident embraced a diamond , solitaire ring valued at $200; a dinner ring at $25; a wrist watch at $150; and photographs of plaintiff’s deceased father and mother valued at $100, making a total of $475.
 There is no testimony which attacks the values asserted by plaintiff. The only item which to our mind is questionable is the value of the photographs or miniatures. No details of any kind with respect to the intrinsic value of these items were given in plaintiff’s testimony. We assume that the value was almost entirely sentimental, arid while we recognize the realty of such a loss, we think the law is well established to the effect that a monetary award cannot be justified on the basis of sentimental value; Lack v. Anderson, La. App., 27 So.2d 653. Accordingly, the amount claimed for the loss of the personal effects itemized is reduced to the sum of $375 and as reduced is allowed.
In her petition plaintiff claimed the total sum of $9,'000 as damages for personal injuries, nervousness, shock and mental anguish. In our opinion there is nothing in the record indicating such injuries or such a degree of sustained nervousness, shock and mental anguish as would justify an allowance of anything like the - amount claimed. Plaintiff’s injuries consisted of body bruises, particularly to her back and chest, and unquestionably she sustained some pain and suffering, fortunately of rather brief duration, together with what her physician described as “mild shock”. We find nothing which would indicate any serious injury or any resultant effects which would endure for a considerable period of time. Plaintiff was confined to a hospital less than twenty-four hours, and there is nothing in her own testimony which indicates that she was confined to. bed after her return to her' home. We think plaintiff’s injuries wer.e of a. minor nature and that an allowance of $500 would be adequate compensation.
Accordingly, it is ordered, adjudged and decreed that the judgment appealed' from be and it is hereby reversed and set aside and -there is now judgment in favor of plaintiff, Mrs. Linda S. Huskey, and against the defendants, Roy L. Beaver and Maryland Casualty ■ Company, Inc., in solido, in the full sum of $875 with interest thereon at the legal rate from date óf judicial demand until paid, together with all costs.